Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed November 18, 22020 is acknowledged. Claims 5-6 are deleted. Claim 1 is amended. Now, Claims 1-4 and 7-18 are pending.

2.	Claim rejection(s) under 35 USC 102 and 103 in the previous Office Action (Paper No. 20200328) is/are removed.

Allowable Subject Matter
3.	Claims 1-4 and 7-18 are allowed.

4.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Kuroki (US 2014 0030658).
	Kuroki discloses a composition comprising a copper core particle coated with a conductive metal oxide, an organic vehicle and a solvent. ([0005]-[0006], [0052]-[0056] and [0066]) The amount of the conductive metal oxide is described at [0034], and is exemplified in Examples. The copper core particle has a D50 particle diameter described at [0035]. Suitable organic vehicles (corresponding to Applicant’s organic binder) are copolymer of methyl methacrylate-methacrylic acid (a thermoplastic resin), etc. ([0055]) The weight ratio of the coated copper particle to the organic binder is described in Examples. The organic binder can further contain a free radical initiator (i.e., crosslinking agent). ([0057]) However, Kuroki does not teach or fairly suggest the presently claimed doped metal oxides.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
February 11, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765